Title: To George Washington from La Bretonnière, 1 February 1784
From: La Bretonnière, Louis-Bon-Jean de La Couldre, comte de
To: Washington, George



Monsieur
Paris Le 1er fevrier 1784

Le Vte De La Bretonniere Capitaine des Vaisseaux du Roy à L’honneur de representer à Votre Excellence, qu’il commandoit

La fregatte La Tourterelle En 1779, & 1780, Avec La quelle II à d’abord Escorté Un convoy de Douze Batimens Americains, & plusieurs Batimens francois chargés De Munitions & d’officiers qui arriverent à Boston.
Ses ordres Luy prescrivoient de Se rendre directement à st Domingue D’ou Il Escorta au mois de Juin 1780 Un Second Convoy de Batimens americains Jusqu’a La Bermude, ou Il S’Empara des Deux Corsaires Anglois La Bellone de 28 Canons, & L’Ambuscade De 18, & de deux prises qu’ils avoient faites dont Il remit En possession Les Proprietaires americains.
Il n’y avoit point D’Escadre francoise à L’Amerique à Cette Epocque dont La fregatte La Tourterelle fut Detachée, Ce qui met Le Sr Vte de La Bretonniere dans Le Cas de presenter Luy même Cette Adresse à Votre Excellence, II Juge qu’elle Voudra Bien regarder Ses Services rendus au Commerce des Etats Unis avec La même faveur que Ceux des Capitaines Commandas Les Vaisseaux Des Escâdres En Station à L’Amerique, qui Comme Colonels reclament, & Sollicitent L’honneur d’Etre associés à L’ordre de Cincinnatus. J’ay L’honneur d’Etre avec respect Monsieur Votre trés humble & trés Obeïssant Serviteur

Vte de la Bretonniere

